Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas, 25 August 1783
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


          
            Lahaie 25 Aout 1783
          
          Mr. Adams, après une apparition subite & courte ici, m’ayant
            déclaré son intention de rompre son ménage ici, & averti de prendre mes mesures pour m’y
            tirer d’affaire comme je pourrois avec le peu qui m’est alloué jusqu’ici pour vivre, cet
            ordre imprévu & la necessité de sauver autant qu’il est possible les apparences
            & garder quelque ombre de [illegible] pour le credit
            des Etats-Unis comme pour le mien & quelques autres embarras, me mettent dans le cas
            Monsieur de devoir pour cette fois avoir recours à votre &c un mois plutôt que je
            n’ai coutume pour mon entretien pendant les 6 derniers mois de cette année. Cependant,
              afin que la chose revienne au même, j’ai tiré à deux
            usances, au lieu d’une, ces £2700 [l.t.] à l’ordre de Mrs. Wm. & Jn. Willink, & l’interêt ne peut être un
            objet quentre ces Messieurs & moi.
          J’ai reçu successivemt, de Mr. L. R. Morris les Traites suivantes à mon ordre de la
            part du Departemt. des affaires étrangeres sur Mr. Grand Banq. à Paris, savoir
          No. 397. Pre. & 2e. du 11e. Oct. 1782 … signée Rob. Morris S.G.
            of Finance de £.1380 tournois a 30 jours de vue pr. compte des Etats unis
          No. 138. 1e. & 2e. du 25 Mars 1783 comme la precedte. de 1380 l.t.
          No. 229. 1e. du 21e. May … comme dessus … 517 l.t.
          Je les aurois toutes jointes ici, si je n’avais réflechi qu’il valoit mieux attendre
            vos ordres, M, pour savoir si je dois vous les faire tenir telles qu’elles sont, ou si
            je dois y ajouter mon endossemt. en blanc.
          J’ai aussi reçu de Mr. L. R. Morris un compte du montant des remises qui ont été faites
            à Vre. Exce. pr. moi depuis le 6 Juillet 1782 au 21e. May 1783. Outre que j’y trouve de
            l’obscurite & une erreur considérable d’addition, il me paroit par son total réel,
            qui comprend, dit-on, mon salaire du 1er. Janv. 1782 jusqu’au 31e. Mars 1783, il devoit
            y avoir un deficit de 700 £ & plus. à mon désavantage, pendt. ces 15 mois-là. Si
            vous desirez, M, copie de ce compte, je vous en enverrai une, qu’une indisposition ne
            m’a pas laissé la force de faire depuis 3 jours que j’ai reçu ce compte avec des Lettres
            du Departemt. des mains de Mr. Bingham, qui venant d’Am. [Amérique] ici par Londres, est
            allé à Amst. [Amsterdam], d’où il repassera sous peu de jours pour se rendre à Paris. Il
            seroit superflu de m’etendre pour vous faire remarquer M combien le susdit defisient,
            retranché du peu que je tire jusqu’ici me seroit insupportable, & qu’il me seroit
            impossible de subsister, si je ne pouvois compter au moins sur les 225 Louis d’or net
            jusqu’à-ce que le Congrès ait pensé à me faire un sort plus honnête. Une autre chose qui
              m’inquieté, M, c’est votre départ, qu’on m’a fait
            craindre, pour l’Amérique; & comme
            M. Adams paroit de même disposé à ne pas revenir ici, je suis en peine de savoir où il
            faudra m’adresser alors, si c’est à Paris ou à Amsterdam pour continuer de tirer ce
            petit salaire provisionnel. J’espere, M, que vous voudrez bien me tirer de cet embarras,
            & conférer là-dessus avec Mr. Adams.
          A l’heure où j’écris les Etats d’holl. sont à resoudre leur accession au Traité
              définitif.
          J’ai eu le plaisir d’apprendre de Mr. Ad. le bon état Monsieur de vre. santé. Je prie
            Dieu de vous la conserver, & suis avec tout l’attachement respecteux que vous
            connoissez de V.E. &c.
          J’ai fait de mon mieux, pour procurer à Mr. Wheelock une petite recolte. Pr. la faire meilleure il auroit dû venir
            quelque temps après la paix. Il s’estoit trop pressé pour le credit des Etats unis,
            comme pr. son profit.
          
            Passy à S.E. Mr. Franklin
          
        